United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-50506
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM RAY PHILLIPS, II,
also known as William Ray Phillips,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:02-CR-117-1
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     William Ray Phillips, II, federal prisoner #26337-180,

appeals from the district court’s denial of his “MOTION FOR

INSOLVENCY.”   Phillips argued in the motion, and argues on

appeal, that the Bureau of Prisons is engaging in unfair debt

collection practices for purposes of the Fair Debt Collection

Practices Act by garnishing a portion of his prison earnings to

satisfy his criminal fine and special assessment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50506
                                 -2-

     Phillips’s criminal fine and special assessment are not

fines for purposes of the Fair Debt Collection Practices Act.

See 15 U.S.C. § 1692a(5).   The district court properly denied

Phillips’s “MOTION FOR INSOLVENCY.”   Because Phillips’s instant

appeal lacks arguable merit, it is DISMISSED as frivolous.     See

5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Phillips is warned that he will be subject to sanctions

if he makes any further frivolous filings.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.